    Case: 1:17-md-02804-DAP Doc #: 2733 Filed: 10/07/19 1 of 4. PageID #: 421856




                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                            )   MDL 2804
    OPIATE LITIGATION                                       )
                                                            )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                               )
                                                            )   Judge Dan Aaron Polster
    Track One Cases                                         )
                                                            )   ORDER REGARDING
                                                            )   TRIAL TRANSCRIPTS
                                                            )



           The Court Orders that:

           Any Party Attorney who would like to receive realtime feed(s) during the trial must file a

non-appeal transcript order request form on or before Thursday, October 10, 2019. 1

           •    One request form from each Party is sufficient.

           •    The request shall include an attachment with the name and email address of each Party

                Attorney who will receive realtime feed(s) on behalf of that Party.

           •    Lead Counsel for each Party shall ensure a completed Realtime/Draft Unedited

                Transcript Disclaimer is attached to their request (appended to this Order as Exhibit A)

                so that all Party Attorneys receiving a realtime feed have acknowledged that the

                realtime/draft shall not be forwarded or distributed to non-ordering Parties or the

                public.




1
    Realtime feeds are only available to Party Attorneys.
  Case: 1:17-md-02804-DAP Doc #: 2733 Filed: 10/07/19 2 of 4. PageID #: 421857



       Certified, final transcripts will be provided, upon request, on a daily basis throughout the

duration of the trial. Any individual who would like to receive daily transcripts must file a non-

appeal transcript request order form on or before Friday, October 11, 2019.

       •   For Parties in the trial, one request form from each Party is sufficient. All other

           transcript orders must be submitted on an individual basis.

       •   Each transcript order shall include a lead contact person to whom the final transcripts

           will be delivered each day as well as any additional file formats requested for delivery

           (PDF format is standard and included).

       All orders for realtime feeds and/or transcripts shall be filed by the dates outlined above

with Court Reporter Donnalee Cotone selected during the filing. General inquiries may be directed

to Donnalee_Cotone@ohnd.uscourts.gov AND Sarah_Nageotte@ohnd.uscourts.gov.

               IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster October 7, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                2
Case: 1:17-md-02804-DAP Doc #: 2733 Filed: 10/07/19 3 of 4. PageID #: 421858




                      Exhibit A
    Case: 1:17-md-02804-DAP Doc #: 2733 Filed: 10/07/19 4 of 4. PageID #: 421859



                 REALTIME/DRAFT UNEDITED TRANSCRIPT DISCLAIMER

                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE:                                                   Case No. 1:17-md-2804

NATIONAL PRESCRIPTION
OPIATE LITIGATION


       The realtime/draft unedited transcript of proceedings in the above-titled matter is
delivered unedited and uncertified by the court reporter at the request of the undersigned.

       You agree that you will not distribute this realtime/draft unedited transcript in any form,
written or electronic, to the public, including news organizations, and other participants and/or
nonparticipants.

        The realtime/draft unedited transcript shall not be relied upon for purposes of verbatim
citation of the record or used for any purpose that requires a certified transcript of a proceeding.

        The realtime/draft unedited transcript has not been edited, proofread, or corrected. It is
a draft transcript and is not certified to be true and correct. It may contain computer-generated
mistranslations of stenotype shorthand or electronic transmission errors, resulting in inaccurate
or nonsensical word combinations, or untranslated stenotype symbols and shorthand which
cannot be deciphered by non-court reporters.

      The realtime/draft unedited transcript may differ from a certified transcript of the same
proceedings in content, page and line numbers, punctuation, and formatting. The realtime/draft
unedited transcript contains no appearance page, index, or certification page.

      The undersigned agrees to indemnify and hold harmless the court reporter for any use
by any person of the realtime/draft unedited transcript.



__________________________________                       _______________________________
Name of purchaser                                        On behalf of (party)


__________________________________                       _______________________________
Signature of purchaser                                   Date


__________________________________                       _______________________________
Email                                                    Telephone
